
	

113 S2556 IS: Great Lakes Maritime Heritage Assessment Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2556
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Levin (for himself, Ms. Klobuchar, Ms. Stabenow, Ms. Baldwin, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Under Secretary for Oceans and Atmosphere to conduct an assessment of cultural and
			 historic resources in the waters of the Great Lakes, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Great Lakes Maritime Heritage Assessment Act of 2014.
		2.Assessment of cultural and historic resources in waters of Great Lakes(a)In generalNot later than 1 year after the date of the enactment of this Act, the Under Secretary for Oceans
			 and Atmosphere shall—(1)conduct an assessment of cultural and historic resources in the waters of the Great Lakes; and(2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on
			 Science, Space, and Technology of the House of Representatives a report on
			 the findings of the Under Secretary with respect to such assessment.(b)ElementsThe report required by subsection (a)(2) shall include the following:(1)Identification of underwater geographic areas in the Great Lakes that possess historical and
			 archaeological resources of sufficient value and density to make them
			 nationally significant.(2)A description of the historical and archaeological resources in such geographic areas.(3)An evaluation of community interest in preserving and interpreting such resources.(4)A recommendation regarding whether such geographic areas should be designated as national marine
			 sanctuaries to protect resources of historical and archeological
			 significance.(5)Recommendations regarding whether the designation of a network of underwater Great Lakes areas that
			 protect resources of historical and archeological significance, including
			 the existing successful
			 Thunder Bay National Marine Sanctuary, could bring significant educational
			 opportunities, economic development,
			 jobs, and tourism to the Great Lakes region.
				(c)CollaborationIn carrying out this section, the Under Secretary shall collaborate with local communities.
